 

EXHIBIT 10.2

EQUIPMENT LEASE AGREEMENT

 

This Equipment Lease Agreement (this “Agreement” or “Lease”), dated as of
February 11, 2020, is made between Crestmark Equipment Finance, a division of
MetaBank, (the “Lessor”) and Central CA Fuel Cell 2, LLC, a Delaware limited
liability company (the “Lessee”). Lessor and Lessee are referred to in this
Agreement individually as a “Party” and, collectively, as the “Parties”.
Capitalized terms used but not defined herein shall have the meaning set forth
for such terms in the Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, Lessor is in the business of owning and leasing equipment and plans to
purchase certain fuel cell power generation equipment from Lessee pursuant to
that certain Purchase and Sale Agreement, dated as of the date hereof, between
Lessor and Lessee (the “Purchase Agreement”);

 

WHEREAS, FuelCell Energy, Inc., a Delaware corporation (“Guarantor”) has
delivered to Lessor that certain Guaranty Agreement, dated as of the date hereof
(the “Guaranty”), to guarantee Lessee’s payment obligations to Lessor; and

 

WHEREAS, Lessee desires to lease from Lessor, and Lessor desires to lease to
Lessee, the fuel cell power generation equipment described in the Bill of Sale
entered into pursuant to the Purchase Agreement and as further described in this
Agreement, when and as the conditions to such lease are met as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:

 

1.LEASE. Lessor agrees to lease to Lessee and Lessee agrees to lease from Lessor
certain fuel cell power generation equipment (the “Equipment”) as further
described in Exhibit A. The Equipment shall be installed at the location
described in Exhibit A (the “Site”).

 

2.TERM AND RENT. The initial term (“Initial Term”) for this Lease shall be for
the period specified in Exhibit A, and Lessee shall pay Lessor the Rent
specified in Exhibit A throughout the Initial Term for the use of the Equipment.
The Initial Term and Rent with respect to the Equipment shall commence on, and
Lessee will be obligated to pay Rent from, the Rental Commencement Date (as
defined in Exhibit A).  For purposes of this Agreement, the term “Rent” shall
mean and include all amounts payable by Lessee to Lessor for the lease of the
Equipment. As used in this Agreement, the term “Lease Term” means the Initial
Term plus any Renewal Terms (as defined in Section 15), unless earlier
terminated in accordance with the terms of this Agreement.

 



 

 



--------------------------------------------------------------------------------

 

3.LATE CHARGES. If any Rent or other amount due hereunder is not paid within ten
(10) days after the due date thereof, Lessor shall have the right to impose and
collect and Lessee agrees to pay a late charge on, and in addition to, such
unpaid Rent or other amount due hereunder for each month or part thereof that
such Rent or other amount due hereunder remains unpaid, an amount equal to 1.5%
per month of such unpaid Rent or other amount due hereunder until paid.

 

4.DISCLAIMER OF WARRANTIES. Lessee acknowledges that Lessor is not the
manufacturer of the Equipment, nor manufacturer’s agent, and Lessee agrees that
as between Lessor and Lessee, the Equipment leased hereunder is of a design,
size, fitness and capacity selected by Lessee and that Lessee is satisfied that
the same is suitable and fit for its intended purpose. LESSEE FURTHER
ACKNOWLEDGES THAT THE EQUIPMENT IS LEASED UNDER THIS AGREEMENT ON AN ‘AS-IS,’
‘WHERE IS’ BASIS AND THAT LESSOR MAKES NO REPRESENTATION OR WARRANTY OF ANY
KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE EQUIPMENT, ITS
MERCHANTABILITY, OR ITS FITNESS FOR A PARTICULAR PURPOSE. LESSOR SHALL NOT BE
LIABLE TO LESSEE OR ANY OTHER PERSON FOR DIRECT, INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES ARISING FROM LESSEE’S USE OF THE EQUIPMENT, ANY DEFECT
OR MALFUNCTION OF THE EQUIPMENT, OR FOR DAMAGES BASED ON STRICT OR ABSOLUTE TORT
LIABILITY OR LESSOR’S NEGLIGENCE. No defect or unfitness of the Equipment shall
relieve Lessee of the obligation to pay Rent, or to perform any other obligation
under this Agreement.

 

5.ASSIGNMENT OF WARRANTIES. Notwithstanding the foregoing, so long as no Default
(as defined in Section 19) has occurred hereunder and is continuing, Lessee
shall be entitled to the benefit of any applicable manufacturer’s warranties
received or held by Lessor or from which Lessor otherwise benefits, and to the
extent assignable, Lessor hereby assigns such warranties to Lessee for the Lease
Term. In the event that any warranty is not assignable to Lessee, Lessor hereby
appoints Lessee as Lessor’s agent and attorney-in-fact with respect to such
warranty, which appointment is coupled with an interest, to assert and enforce,
from time to time, in the name of and for the account of the Lessor and the
Lessee, as their interests may appear, but in all cases at the sole cost and
expense of the Lessee, any such warranty, and so long as no Default shall have
occurred and be continuing, Lessee may retain any recovery from such claim.

 

 

6.

USE, OPERATION AND MAINTENANCE.

 

(a)Lessee shall use the Equipment in the manner for which it was designed and
intended, solely for Lessee’s business purposes, substantially in accordance
with all manufacturer manuals and instructions and in compliance with Applicable
Law. As used herein, “Applicable Law” means all applicable laws, statutes,
regulations, ordinances, orders and other requirements of any governmental
authority (including such requirements necessary to ensure that the Equipment
qualifies for all tax benefits and environmental attributes, in each case, to
the extent available by law to the owner of the Equipment as of the date of this
Agreement). Lessee, at Lessee’s own cost and expense, shall install a fuel cell
energy production monitoring system to monitor the energy production of the
Equipment, and such monitoring system shall be acceptable to the Lessor and
provide Lessor with real-time access to such monitoring system’s data. Any



 

 



--------------------------------------------------------------------------------

 

such monitoring systems installed by Lessee shall be deemed part of the
Equipment and shall become property of Lessor. Lessee, at Lessee’s own cost and
expense, shall keep the Equipment in good repair, condition and working order,
ordinary wear and tear excepted, sufficient to perform according to the
requirements of this Agreement and each Project Document, and shall furnish or
otherwise obtain all parts, mechanisms, devices and servicing required therefor
in the ordinary course. Lessee shall also make, at Lessee’s own cost and
expense, all modifications to the Equipment as are required from time to time
for the Equipment to comply with Applicable Law and each Project Document. All
replacement parts, repairs, alterations, modifications and additions to the
Equipment at any time made to or placed upon the Equipment shall become the
property of Lessor.  Lessee may, with Lessor’s prior written consent, which
shall not be unreasonably withheld, make such alterations, modifications or
additions to the Equipment as Lessee may deem desirable in the conduct of its
business; provided the same shall not diminish the current or estimated residual
value, utility, function, operation or remaining useful life of the Equipment,
cause the loss of any warranty thereon or any certification necessary for the
maintenance thereof. Lessor acknowledges that any data files or software
developed or installed by Lessee which is resident or otherwise installed on the
Equipment shall be and remain the property of Lessee; provided, however, that
the Lessor shall have no obligation or responsibility to remove or return same
to Lessee. Lessee shall, at Lessee’s own cost and expense, provide and maintain
a security system to adequately secure and limit access to the Equipment. In
connection with any such alteration, modification or additions to the Equipment,
if Lessee permanently removes any parts, equipment and/or other materials from
the Equipment in connection with installing a permanent replacement, title to
and risk of loss of and liability for such replaced parts, equipment and/or
other materials shall pass to Lessee at the time of removal from the
Equipment.  

 

(b)Lessee shall take all necessary actions so that Lessee is either not subject
to or is exempt from regulation (i) as a "public utility" or a "holding company"
under the FPA and PUHCA and FERC's regulations thereunder, and (ii) as a "public
utility," "electric utility," "electric corporation," or a "holding company" or
similar terms under applicable laws or regulations of the state where the
Equipment is located.

 

(c)Lessee shall at all times maintain, or cause to be maintained, in full force
and effect the Interconnection Agreement and/or such other interconnection
agreement with the applicable local utility that permits interconnection and
operation of the Equipment in parallel with such utility’s distribution system.

 

7.NET LEASE. This Agreement is a “net lease” and Lessee’s obligation to pay all
Rent and other amounts due and owing hereunder is absolute and unconditional and
shall not be terminated, extinguished, diminished, setoff or otherwise impaired
by any circumstance whatsoever, including by (a) any claim, setoff,
counterclaim, defense or other right which Lessee may have against Lessor or any
affiliate of Lessor; (b) any defect in the title, condition, design, operation,
merchantability or fitness for use of the Equipment, or any eviction of the
Equipment by paramount title or otherwise from the Site, or any unavailability
of access to the Equipment at the Site; (c) any loss, theft or destruction of,
or damage to, the Equipment or any portion thereof or interruption or cessation
in the use or possession thereof or any part thereof for any reason whatsoever
and of whatever duration; (d) the condemnation, requisitioning, expropriation,
seizure or other taking of title to or use of the Equipment or the Site by any
governmental entity or otherwise; (e) any ineligibility of the Equipment or any
portion thereof for any particular use,



 

 



--------------------------------------------------------------------------------

 

whether or not due to any failure of Lessee to comply with any Applicable Law;
(f) any event of “force majeure” or any frustration of purpose; (g) any
insolvency, bankruptcy, reorganization or similar proceeding by or against
Lessee; (h) termination or loss of the Site or any portion thereof, or of any
other lease, sublease, right-of-way, easement or other interest in personal or
real property upon or to which any portion of the Equipment is located, attached
or appurtenant or in connection with which any portion of the Equipment is used
or otherwise affects or may affect the Equipment or any right thereto, (i) any
termination of a Project Document or the failure of any Project Document to be
in full force and effect, or (j) any defect in the title to, or the existence of
any lien with respect to, the Equipment (unless such defect or lien results from
or is caused by any act or omission of Lessor, in which case Lessee may withhold
Rent if and to the extent such defect or lien reasonably interferes with
Lessee’s use of the Equipment), it being the intention of the Parties hereto
that all Rent and other amounts payable under this Agreement shall continue to
be payable in the manner and at times provided for herein. If for any reason
whatsoever this Agreement is terminated in whole or in part by operation of law
or otherwise, except as specifically provided herein, Lessee nonetheless agrees,
to the extent permitted by Applicable Law and without limiting any other rights
or remedies Lessor has under this Agreement or any other Lease Document, to pay
to Lessor an amount equal to each installment of Rent and all other amounts due
and owing hereunder, at the time such payment would have become due and payable
in accordance with the terms hereof had this Agreement not been so terminated.

 

8.NO LIENS; REMOVAL; ABANDONMENT; QUIET ENJOYMENT. Lessee shall keep the
Equipment free and clear from all liens, charges, encumbrances, legal process
and claims other than Permitted Liens. Lessee shall promptly notify Lessor of
the imposition of any lien (other than Permitted Liens) of which the Lessee
becomes aware and shall promptly use commercially reasonable efforts, at
Lessee’s own cost and expense, to fully discharge and release any such lien.
Lessee shall not move the Equipment from the location specified in this Lease
therefor without the prior written consent of Lessor. Lessee agrees not to waive
its right to use and possess the Equipment in favor of any party other than
Lessor and further agrees not to abandon the Equipment to any party other than
Lessor. So long as no Default has occurred and is continuing, Lessee’s quiet and
peaceful possession and use of the Equipment will not be disturbed by Lessor or
anyone claiming by, through or on behalf of Lessor.

 

9.TITLE. (a) Lessor and Lessee agree that the Equipment is and at all times
shall remain the sole and exclusive personal property of Lessor (subject to
Section 25), and Lessee covenants that it will at all times treat the Equipment
as such and that no part of the Equipment shall be considered or treated as a
fixture. No right, title or interest in the Equipment shall pass to Lessee other
than the right to maintain possession and use of the Equipment for the Lease
Term, conditioned upon Lessee’s compliance with the terms and conditions of this
Agreement and except as otherwise provided in the last sentence of Section 6
(a). If requested by Lessor, Lessee shall affix to or place on the Equipment, at
Lessor’s expense, plates or markings indicating Lessor’s ownership.

 

(b) The Parties agree that this Agreement is intended to be a “true lease,” and
the Lessor will be treated as owner and lessor of the Equipment and Lessee will
be treated as lessee of the Equipment for commercial law purposes as well as
federal, state and local income tax purposes and, accordingly, the Parties agree
that the Lessor is intended to be the party entitled to claim any



 

 



--------------------------------------------------------------------------------

 

and all benefits available to an owner of the Equipment, including all Tax
Benefits (as defined in Section 19). Lessor acknowledges that all rights and
interests in and to any renewable energy credits, utility rebates (including
performance based incentives), and any other environmental attributes associated
with the electricity or thermal output from the Equipment (all such attributes,
specifically excluding any Tax Benefits, the “Environmental Attributes”) are
required to be transferred to Southern California Edison Company in connection
with the delivery of energy pursuant to the PPA and Lessor has no rights to the
foregoing. In the event that this Agreement or this Lease is deemed to be a
lease intended for security, Lessee hereby grants Lessor a purchase money
security interest in the Equipment (including any replacements, substitutions,
additions, attachments and proceeds).

 

10.TAXES. (a) Lessee shall promptly reimburse Lessor, or shall pay directly if
so requested by Lessor, as additional Rent, all taxes, charges and fees
(including any interest, additions to tax and penalties) that may now or
hereafter be imposed or levied by any governmental body or agency upon or in
connection with the purchase, ownership, lease, possession, use or location of
the Equipment or otherwise in connection with the transactions contemplated by
this Agreement, including sales, use, property (real or personal and tangible or
intangible), value added or other transfer taxes on (i) the initial sale of
Equipment to Lessor, (ii) the Rents, (iii) the sale of power or thermal energy
to, or the use of the Equipment by, the offtaker under the Power Purchase
Agreement, executed on April 20, 2018, and entered into by Lessee, and Southern
California Edison Company (as the same may be amended, amended and restated,
modified or supplemented from time to time, the “Power Purchase Agreement”), or
otherwise with respect to any Project Document, (iv) any payment of Stipulated
Loss Value and (v) upon any exercise of the Purchase Option, but excluding any
and all taxes, charges and fees (including any interest, additions to tax and
penalties) (A) on or measured by net or gross income, net or gross receipts,
alternative minimum taxable income, items of tax preference, branch profits,
franchise, capital, conduct of business, stock value or net worth (in each case
other than taxes that are (or are in the nature of) sales, use, value added,
transfer, excise and personal property taxes), (B) resulting from Lessor’s
negligence, willful misconduct, or the breach by Lessor of any of its
representations, warranties, covenants or obligations under any Lease Document,
(C) resulting from or arising out of any failure on the part of Lessor to file
any tax returns or pay any taxes owing on a timely basis or any errors or
omissions on Lessor’s tax returns unless the Lessee is responsible under this
Agreement for filing the returns, Lessee has not provided information requested
by Lessor that is necessary to file such tax returns or Lessor’s failure to file
any tax returns or any errors or omissions on such tax returns is attributable
to Lessee’s fraud, negligence or misrepresentation, (D) attributable to a
transfer or disposition (directly or indirectly) of any interest in the
Equipment, this Agreement or any part of the foregoing or any interest in the
Lessor (including a deemed transfer for tax purposes) other than (I) a transfer
to Lessee pursuant to the exercise of any purchase option granted to Lessee
under this Agreement, or (II) a transfer pursuant to Lessor’s exercise of
remedies in Section 19 as a result of a Default, (E) resulting from the leasing,
ownership, use or operation of any Equipment after the expiration or earlier
termination of this Agreement with respect to such Equipment, (F) imposed on
Lessor (including by way of withholding) as a result of the failure by Lessor
(or any member of Lessor) to be a “United States person” (within the meaning of
section 7701(a)(30) of the Internal Revenue Code (the “Code”), (G) imposed on
Lessor by any jurisdiction to the extent such taxes would not have been imposed
on Lessor had Lessor not engaged in activities in such jurisdiction unrelated to
the transactions contemplated by the Lease Documents,



 

 



--------------------------------------------------------------------------------

 

and (H) imposed on any transferee, assignee or successor in interest of the
Lessor to the extent such taxes are in excess of the taxes that would have been
imposed on the original Lessor had such transfer or assignment not occurred.
Lessee shall file, in a timely manner and in the name of the Lessor as owner,
any personal property tax returns relating to the Equipment that are required to
be filed covering periods during the Lease Term, pay the amounts shown on the
returns and provide copies of such returns and proof of payment to the Lessor.
Failure of Lessee to pay promptly amounts due hereunder shall be treated the
same as failure to pay any installment of Rent pursuant to Section 3. If Lessee
is requested by Lessor to file any other returns or remit payments directly to
any governmental body or agency, Lessee shall provide proof of said filing or
payment to Lessor.

(b) Lessee shall be entitled to contest the imposition of taxes, charges and
fees (including penalties) subject to this Section 10 at Lessee’s sole cost and
expense; provided that Lessee has confirmed in writing its liability for the
amounts should it lose the contest, the contest does not create risk of
forfeiture of the Equipment, and Lessee keeps Lessor informed about the progress
of the contest and provides Lessor copies of any filings or correspondence with
the tax authorities about the case. Lessor shall provide to Lessee such
information as Lessee may reasonably request in order to contest and shall
otherwise cooperate with Lessee to the extent necessary to permit Lessee to
conduct such contest. Lessor agrees not to settle any claim that Lessee is
contesting in accordance with this Section 10(b) without the prior consent of
Lessee, such consent not to be unreasonably withheld. If Lessor shall obtain a
refund or tax credit or other tax benefit attributable to an amount paid by
Lessee pursuant to this Section 10, Lessor shall promptly pay or credit to
Lessee the amount of such refund, credit or tax benefit.


11.ACCOUNTS. (a) Lessee agrees to deposit all revenues received by Lessee with
respect to the Equipment into a demand deposit account (the “Control Account”)
to be established by Lessee. In addition, on the Lease Commencement Date, Lessee
shall establish a separate interest bearing account (the “Minimum Monthly
Reserve Account”). The Minimum Monthly Reserve Account and the Control Account
are together referred to as the “Accounts”. Any and all interest accruing on
invested amounts held in any of the Accounts shall be for the benefit of and
shall be deemed the property of Lessee. Each of the Accounts may be at a
financial institution that is an affiliate of Lessor. The cost of establishing
and maintaining the Accounts shall be borne by Lessee. Lessee shall instruct
each counterparty to each Project Document to make all payments to which Lessee
or any of Lessee’s affiliates is entitled under each such Project Document to
the Control Account and to provide evidence of such instruction to Lessor, and
Lessee agrees to enforce its right, or to cause its affiliates to enforce their
rights, to designate the Control Account as the place to which such payments
should be made in the event that for any reason any such counterparty fails to
make payment to such account. Lessee shall, on the Lease Commencement Date, fund
the Minimum Monthly Reserve Account with an amount equal to the “Minimum Monthly
Reserve Fund” amount set forth in Exhibit A (the “Minimum Balance Requirement”),
and Lessee shall thereafter maintain a minimum amount in the Minimum Monthly
Reserve Account equal to the amount set forth in Exhibit A. Lessor shall have
sole signatory authority over the Accounts.  As collateral security for the
prompt payment and performance of all obligations under this Agreement, Lessee
hereby grants to Lessor a first priority security interest in, lien upon and
pledge of the Control Account and the Minimum Monthly Reserve Account.  Lessee
shall take all such action as may be reasonably requested by Lessor to maintain
Lessor’s first priority security interest in each such account.

 



 

 



--------------------------------------------------------------------------------

 

(b)If the amount in the Minimum Monthly Reserve Account falls below eighty
percent (80%) of the Minimum Balance Requirement at any time, Lessee shall
promptly replenish the Minimum Monthly Reserve Account such that the Minimum
Balance Requirement is met and in addition shall provide to Lessor information
regarding the cause of the shortfalls in the Control Account and/or Minimum
Monthly Reserve Account, the steps being taken to remedy the situation giving
rise to such shortfalls, and such other information as Lessor shall reasonably
request (which information shall not include technical proprietary information).

 

(c)On the date that is ten (10) business days prior to each date on which a
payment of Rent is due (each, a “Rent Payment Date”), Lessor shall determine the
amounts on deposit in the Control Account, and if there are insufficient funds
to make the transfers contemplated in clauses first and second of Section 11(d)
in full on the next occurring Rent Payment Date, Lessor shall withdraw from the
Minimum Monthly Reserve Account an amount equal to such deficiency and deposit
such amount into the Control Account.

 

(d)On each Rent Payment Date under this Lease, Lessor shall transfer funds from
the Control Account in the following order of priority, in each case, to the
extent funds are available in the Control Account:

 

First, if any amount (other than Rent due and payable on such Rent Payment Date)
is due and owing on such Rent Payment Date to Lessor hereunder (including, for
the avoidance of doubt, any delinquent Rent due and owing at such time) or under
any other Lease Document, Lessor shall transfer such amount to Lessor.

 

Second, Lessor shall transfer the amount of all Rent due and owing on such Rent
Payment Date to Lessor.

 

Third, if the Minimum Balance Requirement is not met as of such Rent Payment
Date, Lessor shall transfer to the Minimum Monthly Reserve Account the amount
necessary to meet the Minimum Balance Requirement.

 

Fourth, any obligation in the nature of operating expenses of the Project at the
instruction of Lessee and as approved by Lessor.

 

Fifth, provided that no Default has occurred and is continuing, Lessor shall
transfer to Lessee any amounts remaining in the Control Account as instructed by
Lessee.

 

(e)[Intentionally omitted]

 

(f)At the end of the Lease Term, and after all amounts payable to Lessor under
the Lease Documents have indefeasibly been paid in full, all amounts remaining
in the Accounts shall be paid to Lessee other than amounts necessary to repair
any damage to the Equipment for which Lessee is liable hereunder or to the Site
as a result of Lessee’s activity on the Site for which Lessor is liable, which
amounts (or reasonably estimated amounts if the specific amounts are not then
known to Lessor) may be retained by Lessor. In the event the estimated amount
retained by Lessor is greater than the actual amount necessary for such repairs,
Lessor shall so notify Lessee promptly following such determination and shall
deliver to Lessee an amount equal



 

 



--------------------------------------------------------------------------------

 

to such excess.  Notwithstanding the foregoing, at the end of the Lease Term,
Lessee shall have no obligation to repair or replace (or reimburse Lessor for
any repair or replacement expenses related to) ordinary wear and tear, any
module performing in line with the age and expected degradation curve of the
Equipment, or any part performing with the performance, reliability and safety
in line with the age of the Equipment and of a type, grade, quality and
condition comporting with Prudent Industry Practices.

 

(g)Lessor may cause a collateral agent to take any or all actions Lessor is
permitted to take under this Agreement or any other Lease Document.

 

12.LOSS OF OR DAMAGE TO EQUIPMENT. Lessee hereby assumes and shall bear the risk
of loss for destruction of or damage to the Equipment from any and every cause
whatsoever, whether or not insured, until the Equipment is returned to Lessor.
No such loss or damage shall impair any obligation of Lessee under this
Agreement, which shall continue in full force and effect. In event of damage to
or theft, loss or destruction of the Equipment (or any item thereof), Lessee
shall promptly notify Lessor in writing of such fact and of all details with
respect thereto, and shall, within thirty days of such event, at Lessee’s
option, (a) place the same in good repair, condition and working order, (b) at
Lessee’s expense, dispose of any Equipment in compliance with Applicable Law,
substitute such Equipment (or any item thereof) with equipment of equivalent or
superior manufacture, make, model and features, in good repair, condition and
working order and transfer clear title to such replacement property to Lessor
whereupon such property shall be subject to this Agreement and the applicable
other Lease Documents and be deemed Equipment for purposes hereof and thereof,
or (c) pay Lessor an amount equal to the sum of (i) all Rent accrued but unpaid
to the date of such payment, plus (ii) the “Stipulated Loss Value” of the
Equipment as set forth in Exhibit A (the “Stipulated Loss Value”), whereupon
this Lease shall terminate, subject to Section 22, solely with respect to the
Equipment (or any item thereof) for which such payment is received by Lessor.
Any insurance proceeds received with respect to the Equipment (or any item
thereof) shall be applied, in the event option (c) is elected, in reduction of
the then unpaid obligations, including the Stipulated Loss Value, of Lessee to
Lessor, if not already paid by Lessee, or, if already paid by Lessee, to
reimburse Lessee for such payment, or, in the event option (a) or (b) is
elected, to reimburse Lessee for the costs of repairing, restoring or replacing
the Equipment (or any item thereof) upon receipt by Lessor of evidence,
satisfactory to Lessor, that such repair, restoration or replacement has been
completed, and an invoice has been provided therefor.

 

13.INSURANCE. (a) Lessee shall keep the Equipment insured against theft and all
risks of loss or damage, subject to policy limitations or exclusions reasonably
acceptable to Lessor, from every cause whatsoever for an amount equal to the
greater of the Stipulated Loss Value and the replacement value of the Equipment
and shall carry general liability insurance, both for personal injury and
property damage, and Lessee shall be liable for all deductible portions of all
required insurance. All such insurance shall be maintained with insurance
companies rated A-X or better by Best’s Insurance Guide and Key Ratings (or an
equivalent rating by another nationally recognized insurance rating agency of
similar standing if Best’s Insurance Guide and Key Ratings shall no longer be
published) or with other insurance companies of recognized responsibility
satisfactory to Lessor. All insurance for theft, loss or damage shall provide
that losses, if any, shall be payable to Lessor, and all such liability
insurance shall name Lessor (or Lessor’s assignee as appropriate) as additional
insured and shall



 

 



--------------------------------------------------------------------------------

 

be endorsed to state that it shall be primary insurance as to Lessor. Lessee
shall pay the premiums therefor and deliver to Lessor a certificate of insurance
or other evidence satisfactory to Lessor that such insurance coverage is in
effect; provided, however, that Lessor shall be under no duty either to
ascertain the existence of or to examine such insurance policies or to advise
Lessee in the event such insurance coverage shall not comply with the
requirements hereof. Each insurer shall agree by endorsement upon the policy or
policies issued by it or by independent instrument furnished to Lessor, that it
will give Lessor at least ten (10) days’ prior written notice of cancellation of
the policy for nonpayment of premiums and at least thirty (30) days’ prior
written notice for alteration or cancellation due to any other reason or for
non- renewal of the policy. The proceeds of such insurance payable as a result
of loss of or damage to the Equipment shall be applied as set forth in Section
12.

 

(b) If Lessee fails to obtain insurance or provide evidence thereof to Lessor,
Lessee agrees that Lessor may, upon prior written notice to Lessee, but shall
not be obligated to, obtain such insurance on Lessee’s behalf and charge Lessee
for all costs and expenses associated therewith. Without limiting the forgoing,
Lessee specifically agrees that if Lessor obtains insurance on Lessee’s behalf,
Lessee will be required to pay a monthly insurance charge. The insurance charge
will include reimbursement for premiums advanced to the insurer, finance charges
(which will typically be at a rate higher than the rate used to determine the
Rent), billing and tracking fees, administrative expenses and other related
fees. Lessor shall receive a portion of the insurance charges, which may include
a profit from such finance charges, billing, tracking, administrative and other
charges.

 

Except as provided in the immediately preceding paragraph, any other insurance
obtained by or available to Lessor shall be secondary insurance, and Lessor
shall be solely liable for all costs associated therewith.

 

14.END OF LEASE TERM OPTIONS. Not later than one hundred eighty (180) days prior
to the expiration of the Initial Term or any Renewal Term (as defined below)] of
this Lease, Lessee shall notify the Lessor in writing whether it intends at the
expiration of such term to (a) renew the Lease in accordance with Section 15
(the “Renewal Option”), (b) purchase the Equipment in accordance with Section 16
(the “Purchase Option”), or (c) return the Equipment to Lessor (the “Return
Option”); provided that Lessee may only exercise the Renewal Option or the
Purchase Option so long as no Default under this Agreement has occurred and is
then continuing and Lessee may only exercise the Return Option if all conditions
contained in each Project Document to assign each such Project Document to
Lessor have been met. If Lessee does not provide this notice at the end of the
Initial Term, Lessee shall be deemed to have elected the Renewal Option, subject
to the conditions in Section 15. If Lessee does not provide this notice at the
end of any Renewal Term, Lessee shall be deemed to have elected either the
Renewal Option or the Return Option, to be selected in Lessor’s sole discretion,
subject to the conditions in Section 15. If Lessee elects the Return Option,
Lessee acknowledges that by means of that certain Assignment Agreement dated as
of the date hereof and executed by Lessee in favor of Lessor (the “Assignment
Agreement”), Lessee shall have assigned to Lessor all of Lessee’s right, title
and interest in, to and under each Project Document and each Governmental
Approval, effective as of the end of the Lease Term. If the Equipment is not
then in good repair, condition and working order, ordinary wear and tear
excepted, or has not been maintained in accordance with Section 6, Lessee shall
promptly reimburse Lessor for all reasonable costs



 

 



--------------------------------------------------------------------------------

 

incurred to restore the Equipment to such condition but subject to the
limitations set forth in the last sentence of Section 11 (f). In such case,
Lessor shall consider having FuelCell Energy, Inc. continue to remain as the
operator of the Equipment for the duration of the Power Purchase Agreement. If,
at the end of the Lease Term, Lessee has elected the Return Option and the Power
Purchase Agreement is no longer in full force and effect, then Lessee shall,
within sixty (60) days of the end of the Lease Term, at Lessee’s expense, (i)
reimburse Lessor for the costs to restore the Equipment as provided above
(subject to the limitations set forth in the last sentence of Section 11 (f))and
(ii) remove all of the Equipment from the Site, repair any damage to the Site
caused by such removal so the Site is restored to the condition required by the
associated land rights agreement or site license, pack the Equipment into
appropriate shipping containers or wrap and secure the equipment for shipping in
accordance with the original equipment manufacturer’s standard practice, insure
the shipment for the fair market value of the Equipment at such time, and cause
the Equipment to be delivered to such location within the United States as
Lessor may specify.

 

15.REMARKETING. If Lessee does not elect the Renewal Option or Purchase Option
for this Lease, then Lessee shall use commercially reasonable efforts on a
non-discriminatory, non-priority “as is” basis, to assist Lessor in remarketing
the Equipment for one-hundred eighty (180) days following the expiration of the
Initial Term or any Renewal Term of this Lease (the “Remarketing Period”).  In
connection with the foregoing  remarketing obligations, Lessor may elect, by
written notice to Lessee (“Service Notice”), that Lessee arrange one or more
remarketing services specified by Lessor from time to time in writing, such
remarketing services, if obtained, to be at Lessor’s sole cost as a remarketing
expense (including both third party costs incurred by Lessee and a reasonable
estimate of in house expenses incurred by Lessee; provided, however, that  items
with a cost over $5,000 shall require Lessor’s consent), which may include (i)
arranging for removal of the Equipment; (ii) Equipment inspections and
inventory; (iii) Equipment de-installation and installation, as necessary; (iv)
refurbishment of the Equipment; (v) appraisal of the Equipment; (vi) Equipment
maintenance services; (vii) arranging for Equipment maintenance certification;
and/or (viii) providing and/or securing necessary Equipment license(s) and
maintenance for a new purchaser or lessee. If, following the receipt of the
Service Notice, Lessee shall in good faith determine that it is not feasible to
perform any or all of the foregoing services or that such performance could
expose Lessee to unreasonable liability, then Lessee shall promptly notify
Lessor in writing, whereupon Lessee shall have no further obligation to arrange
for the performance of such services.

 

In connection with any services performed by Lessee pursuant to this Section 15,
Lessee shall (i) hold any Equipment that Lessee takes possession of, or control
over, as bailee, and not as consignee, and (ii) be responsible for, and hereby
indemnifies and holds Lessor harmless from and against, any and all damage to or
loss of the Equipment to the extent such damage or loss is related to the gross
negligence or willful misconduct of Lessee. Lessee shall be, and shall at all
times remain, an independent contractor with regard to its obligations
hereunder.

 

In performing its remarketing obligations, Lessee may not pledge the credit of,
or to enter into any contract or financing arrangement for, Lessor; it being
agreed that Lessee has not been granted any property interest in any
intellectual property (including, without limitation, the corporate name,
trademarks or trade names) of Lessor.  In this regard, Lessee has no power or

 



 

 



--------------------------------------------------------------------------------

 

authority, express or implied, to bind or otherwise obligate Lessor in any
manner with respect to a sale, lease or other disposition of the Equipment.  Any
proposal or offer submitted by Lessee with respect thereto to any third-party
shall state that it is conditioned upon the written approval of Lessor. In this
regard, Lessor expressly reserves the right to approve or reject any offer or
proposal, or portion thereof, made by Lessee or any third party, which approval
or rejection shall not be unreasonably withheld or delayed. If any offer is
approved by Lessor, in its sole and absolute discretion, the transaction(s)
contemplated in such offer or proposal shall be consummated solely and directly
between Lessor, in Lessor’s (or its nominee’s or designee’s) name, and the
applicable purchaser or lessee.  Any offer or proposal rejection shall not
relieve Lessee of its obligations to continue to remarket the Equipment.

 

 

In the event that Lessee is unable to sell or otherwise dispose of the Equipment
during the Remarketing Period under terms and conditions reasonably acceptable
to Lessor, then Lessor may remarket the Equipment within its sole and absolute
discretion.  In this event, Lessee shall deliver and/or make storage
arrangements, as a remarketing expense, for any applicable Equipment as directed
by Lessor in writing but shall otherwise have no further obligation hereunder.

 

16.LEASE RENEWAL. (a) If Lessee elects, or is deemed to elect, the Renewal
Option for this Lease, then this Lease (with respect to all, but not less than
all, of the Equipment under this Lease) shall be extended for a sixty (60) month
term or such other term or terms as Lessor and Lessee may agree upon (each such
term, a “Renewal Term”), commencing on the day following the last day of the
Initial Term or the prior Renewal Term, as applicable; provided that the
aggregate Renewal Terms may not exceed the remaining term of the Power Purchase
Agreement and the sum of the Renewal Terms and the Initial Term may not exceed
eighty percent (80%) of the Equipment’s remaining economic useful life as
determined by the Appraisal (as defined in Section 18(a)) without the prior
written consent of Lessor. Rent payable during any Renewal Term shall be the
Fair Market Rental Value for the Equipment as determined below.

 

(b)The Fair Market Rental Value (as defined below) of the Equipment, as of the
commencement of any Renewal Term, shall be determined by agreement of Lessor and
Lessee within sixty (60) days after receipt by Lessor of the irrevocable notice
from the Lessee of its election to renew this Lease or its deemed election to
renew this Lease, or, if they shall fail to agree within such sixty (60) day
period, shall be determined by a qualified appraiser appointed by Lessor and
Lessee or, if they cannot agree on an appraiser, then by a panel of three (3)
appraisers with one each chosen by Lessor and Lessee and the third appraiser
appointed by the first two appraisers (the “Appraisal Procedure”), with the fair
market rental value as determined by the third appraiser to be binding and
conclusive on the Parties as the “Fair Market Rental Value” for purposes of this
Lease. The Rent payable during the Renewal Term shall be equal to the average of
the Rent payable during the twelve (12) month period immediately preceding the
Renewal Term until the Fair Market Rental Value is determined, at which time the
prior Rent payments shall be adjusted to take into account such determination.

 



 

 



--------------------------------------------------------------------------------

 

(c)The amounts that are payable during any Renewal Term as Stipulated Loss Value
shall be determined on the basis of the fair market sales value of the Equipment
as of the commencement of such Renewal Term and shall be set forth in a schedule
to be mutually agreed by Lessor and Lessee prior to the commencement of such
Renewal Term. If Lessor and Lessee cannot agree on the fair market sales value,
such amount shall be determined by the Appraisal Procedure, and the fees and
expenses of the appraiser or panel of appraisers shall be shared equally by
Lessor and Lessee.

 

17.PURCHASE OPTION. (a) If Lessee elects the Purchase Option in accordance with
Section 14, Lessee shall have the option to purchase all but not less than all
of the Equipment in this Lease from Lessor for an amount equal to the greater of
(i) the then fair market value of the Equipment as agreed by Lessee and Lessor,
or if they shall fail to agree, as determined by the Appraisal Procedure (such
amount, the “Lessee Purchase Option Amount”) and (ii) 31% of the Purchase Price.
The Purchase Option shall be consummated as of the close of business on the
closing date set forth in Lessee’s notice or on such other date the Parties may
otherwise agree (the “Lessee Purchase Date”).

 

(b)If Lessee elects to exercise the Purchase Option, then on the Lessee Purchase
Date, Lessee shall pay to Lessor (i) the Lessee Purchase Option Amount, and all
sales, use, value added and other taxes required to be indemnified by the Lessee
pursuant to Section 10 plus (ii) any unpaid Rent and any other outstanding
amount due under this Agreement on or before such date.

 

(c)Upon payment of all sums specified in this Section 16 this Lease shall
terminate, all amounts in any Accounts shall be returned to Lessee and, at the
request of Lessee, Lessor shall transfer its rights in the Equipment to the
Lessee on an “as is,” “where is” basis without representation or warranty.

 

18.LESSEE INDEMNITY. Lessee assumes liability for and shall indemnify, save, and
hold harmless Lessor and Lessor’s officers, directors, employees, agents and
assignees from and against any and all third party claims, actions, suits or
proceedings of any kind and nature whatsoever, including all damages,
liabilities, penalties, costs, expenses and reasonable consultant and legal fees
(hereinafter “Claim(s)”) based on, arising out of, connected with or resulting
from the Equipment, the use or possession of the site where the Equipment is
located, Lessee’s obligations under this Agreement, or Lessee’s possession, use
or operation of the Equipment including, without limitation, Claims relating to
ownership, use, possession or disposal of the Equipment, Claims arising in
contract or tort (including negligence, strict liability or otherwise), Claims
arising out of latent defects of the Equipment (regardless of whether the same
are discoverable by Lessor or Lessee), Claims arising out of or relating to the
violation of applicable law, including environmental law, or the existence or
release of hazardous materials at the site where the Equipment is located, or
Claims arising out of any trademark, patent or copyright infringement, but
excluding (a) any Claims that accrue in respect of circumstances that occur
after Lessor has taken possession of the Equipment after termination of this
Agreement, provided that such Claims do not relate to Lessee’s use, possession
or operation of the Equipment, (b) any Claims that result from the gross
negligence or willful misconduct of Lessor, and (c) Claims for Taxes (it being
agreed that Lessee’s indemnification obligations with respect to Taxes are set
forth in Sections 10 and 18). If any Claim is made against Lessee or Lessor, the



 

 



--------------------------------------------------------------------------------

 

Party receiving notice of such Claim shall promptly notify the other, but the
failure of such person receiving notice to notify the other shall not relieve
Lessee of any obligation hereunder, except for obligations for any expenses or
direct damages solely to the extent attributable to Lessor’s failure to so
notify Lessee.

 

 

19.

TAX INDEMNITY.

 

(a)Lessee acknowledges that the Rent has been calculated on the assumption that
the Lessor will be the owner of the Equipment for federal, state and local
income tax purposes on the date it acquires the Equipment pursuant to the
Purchase Agreement, that it will remain the sole owner after entering into this
Lease and that, for federal, state and local income tax purposes, it will be
able to (i) claim an investment tax credit (for federal income tax purposes)
under section 48(a)(3)(iv) of the Code for 30% of the portion of the Purchase
Price that is allocated to 5-year property by the Appraisal, (ii) either claim
cost recovery reductions of one hundred percent (100%) of Lessor's Depreciable
Cost (as defined below), which, for Federal income tax purposes is claimed
pursuant to section 168(k)(1) of the Code, or depreciate Lessor’s Depreciable
Cost over a 5-year MACRS recovery period utilizing the half-year convention, in
the taxable year that includes the Lease Commencement Date with respect thereto
and assuming such Equipment's salvage value is zero, (iii) depreciate the
portion of the Purchase Price that is allocated to interconnection property by
the Appraisal (the “Interconnection Property”) on a straight-line basis over a
20-year recovery period and (iv) amortize transaction expenses incurred in
connection with this Lease over the Lease Term. The foregoing investment tax
credit, depreciation deductions and amortization deductions are referred to
herein as the “Tax Benefits.” The “Appraisal” is the report prepared solely for
Lessor and its counsel by DAI Management Consultants, Inc. or another appraiser
chosen by Lessor (the "Appraiser") as of the Lease Commencement Date that
addresses certain valuation and other issues related to the Equipment and that
is satisfactory in form and substance to Lessor.  "Lessor's Depreciable Cost"
means (1) for state and local income tax purposes, that portion of the Purchase
Price allocated to the Equipment by the Appraiser and (2) for federal income tax
purposes, that portion of the Purchase Price allocated to the Equipment by the
Appraiser, reduced by 50% of the investment tax credit in clause (i) above, in
each case excluding that portion of the Purchase Price that is allocated to the
Interconnection Property.   Lessee acknowledges further that the Rent in this
Lease has been calculated on the assumption that Lessor will have to report the
Rent as income in the periods and amounts shown in Exhibit A.

 

(b)Lessee represents, warrants and covenants to Lessor the following: (i)(A) for
purposes of the investment tax credit, the Equipment will be treated as "placed
in service" for federal income tax purposes and the original use of the
Equipment will be deemed to commence for federal income tax purposes on the
Lease Commencement Date and (B) for purposes of the depreciation deductions, (1)
the Equipment will be treated as "placed in service" on the Lease Commencement
Date and (2) the acquisition requirements set forth in section 168(k)(2)(E)(ii)
of the Code have been met; (ii) there was no binding contract in place for the
Equipment as of September 27, 2017; (iii) the Equipment was mechanically
complete in 2019 and placed in service for federal income tax purposes by the
Lessee in 2019, (iv) all of the Equipment was originally placed in service by
Lessee on a date that is no more than three (3) months before the closing on the
purchase of the Equipment by Lessor and lease back of such Equipment under this
Agreement to Lessee (the "Original Placed-in-Service Date"); (v) during the
period beginning on the Original Placed-in-Service Date and



 

 



--------------------------------------------------------------------------------

 

ending on the date of the purchase of the Equipment by Lessor and lease back of
such Equipment under this Agreement to Lessee, no person or entity other than
Lessee has had any ownership interest in the Equipment or any part thereof; (vi)
all of the Equipment was new when it was originally placed in service by Lessee;
(vii) reserved;  (viii) the only portion of the Equipment that is not “qualified
fuel cell property” is certain interconnection property and the portion of the
Purchase Price that is allocable to such interconnection property is less than
2%, (ix)reserved; (x) all of the Equipment (other than the interconnection
property) qualifies as "5-year property" within the meaning of Section
168(e)(3)(B)(vi)(I) of the Code and the interconnection property qualifies as
“20-year property” within the meaning of Section 168(e)(3)(F) of the Code; (xi)
Lessor will have a tax basis for purposes of calculating the 30% investment tax
credit equal to that portion of the Purchase Price that is allocated to
“qualified fuel cell property” by the Appraiser; (xii) Lessor will have a tax
basis for (A) state and local income tax depreciation purposes equal to that
portion of the Purchase Price that is allocated to the Equipment by the
Appraiser and (B) for federal income tax depreciation purposes equal to that
portion of the Purchase Price that is allocated to the Equipment by the
Appraiser, reduced by 50% of the 30% investment tax credit amount (as determined
in clause (xi) above); (xiii) during the Lease Term, the Equipment will not be
considered "tax-exempt use property" within the meaning of section 168(h) of the
Code or considered used by a tax-exempt entity within the meaning of section
50(b)(3) of the Code or governmental unit or foreign person or entity within the
meaning of section 50(b)(4) of the Code (other than solely due to the fact that
Lessor (or any member of Lessor) is or becomes a tax-exempt entity within the
meaning of section 168(h)(2) of the Code); (xiv)  as of the Lease Commencement
Date, no portion of the Equipment is, and at no time during the Lease Term will
any portion of the Equipment become, tax-exempt bond financed property within
the meaning of Section 168(g)(5) of the Code or financed with "subsidized energy
financing" within the meaning of Section 48(a)(4) of the Code, other than as a
result of the status of Lessor or any member of Lessor or actions taken by
Lessor; (xv) the Equipment will be used solely in the United States; (xvi) the
Equipment will not be subject to the alternative depreciation system under
section 168(g) of the Code (assuming no election by Lessor under section
168(g)(1)(E) of the Code); (xvii) Lessee has not claimed and will not claim, or
cause to be claimed, an investment tax credit under section 48(a)(3)(iv) of the
Code or other federal tax credit, in each case with respect to the Equipment or
any portion thereof; (xviii) on the Lease Commencement Date, the Equipment will
not require any improvements, modifications or additions (other than ancillary
items of a kind customarily selected and furnished by lessees of property of the
same kind as the Equipment) in order for the Equipment to be rendered complete
for its intended use by Lessee; (xix) Lessee will not take a position for U.S.
federal or state income tax purposes that it is the owner of any portion of the
Equipment during the Lease Term or that is inconsistent with any of the tax
assumptions set forth in this Section 19; (xx) at no time during the period
beginning on the Lease Commencement Date and ending on the fifth anniversary of
such date (the "Recapture Period") will the portion of the Equipment that is
classified by the Appraisal as “qualified fuel cell property” or any portion
thereof be disposed of or otherwise cease to be (in each case within the meaning
of section 50 of the Code) "qualified fuel cell property" within the meaning of
Section 48(c)(1) of the Code, other than as a result of the status of Lessor or
any member of the Lessor or actions taken by Lessor; (xxi) all written
information provided by or on behalf of Lessee to the Appraiser was accurate and
complete in all material respects and remains accurate and complete on the Lease
Commencement Date; and (xxii) the Power Purchase Agreement will be treated as a
service contract under Section 7701(e) of the Code and not as a lease for income
tax purposes.

 



 

 



--------------------------------------------------------------------------------

 

(c)Lessee covenants that it has not, and will not at any time during the term of
this Agreement, take any action or omit to take any action (whether or not the
same is permitted or required hereunder) that is inconsistent with the tax
assumptions in Section 19(a), that could contribute to loss by Lessor of all or
any part of the Tax Benefits or that could require the Lessor to report Rent as
income ahead of the periods to which the Rent is attributable in Exhibit A or
report any other amounts as income as a result of the transactions contemplated
in this Agreement (an “Inclusion”). Lessee covenants that it will provide Lessor
promptly upon request any information that Lessor reasonably requires in
connection with claiming any Tax Benefits and responding to questions from the
Internal Revenue Service.

 

(d)If as a result of any act, omission, breach of warranty or covenant or
misrepresentation by Lessee, (i) the Tax Benefits are lost, disallowed,
eliminated, reduced, delayed, recaptured, compromised or are otherwise
unavailable to Lessor (any of the foregoing being a “Loss”) or (ii) the Lessor
is required to report an Inclusion, then Lessee will pay the Lessor promptly on
demand an amount that will compensate the Lessor fully for the Loss or Inclusion
(including any interest, penalties or additions to tax) on an after-tax basis.
For this purpose, “after-tax basis” means an amount determined by dividing the
amount of the Loss or Inclusion by one minus the maximum composite federal,
state and local corporate income tax rates in effect at time of payment.
Notwithstanding the foregoing, Lessee shall not have any liability to Lessor for
indemnification under this Section 19(d) for any Loss or Inclusion if and to the
extent such Loss or Inclusion results from the failure of the Lease to be a
“true lease” for federal, state and local income tax purposes or the failure of
the Lease to have “economic substance” within the meaning of Code Section
7701(o) (in each case, other than due to an act, omission, breach of warranty,
breach of covenant or misrepresentation by Lessee).  Upon payment of the full
indemnity amount by Lessee, the act, omission, breach of warranty or covenant or
misrepresentation of Lessee that caused a Loss will not be deemed a Default
hereunder. If requested by Lessee, Lessor agrees to attempt in good faith to
challenge any assertion by the Internal Revenue Service or state tax authorities
that will lead to a Loss; provided, however, Lessee has first agreed in writing
to indemnify Lessor for all reasonable expenses (including attorneys’ fees),
liabilities or losses that Lessor may incur in the contest. Lessor will have the
sole discretion to determine whether or not to undertake judicial or
administrative proceedings beyond the level of an Internal Revenue Service
auditing agent and to select counsel to handle the contest. For purposes of this
Section 18, the term “Lessor” shall include the entity or entities, if any, with
which Lessor files a consolidated income tax return.

 

20.DEFAULT AND REMEDIES. (a) Lessee shall be in default under this Agreement if:
(i) Lessee fails to pay Rent or any other payment due and owing hereunder within
five (5) business days of the due date thereof; (ii) Lessee fails to observe,
keep or perform any other term or condition of this Agreement or any other Lease
Document and such failure continues for thirty (30) days following receipt of
written notice from Lessor; provided, that if such default is a non-monetary
default capable of being cured but cannot be cured within such thirty-day
period, and Lessee is diligently pursuing such cure, the cure period shall be
extended for so long as is necessary to effect such cure (but in no event in
excess of sixty (60) days beyond such thirty-day period); (iii) any
representation or warranty made by Lessee herein or in any document delivered to
Lessor in connection herewith shall prove to be false or misleading in any
material respect and the false or misleading nature of such representation or
warranty is not corrected within thirty (30) days following receipt of written
notice thereof from Lessor; (iv) a breach



 

 



--------------------------------------------------------------------------------

 

of the covenant set forth in Section 26(c) shall have occurred; (v) Lessee
becomes insolvent, dissolves, or assigns its assets for the benefit of
creditors, or enters any bankruptcy or reorganization proceeding; (vi) (A) any
Project Document or material Governmental Approval has been terminated without
the prior written approval of Lessor to the extent Lessor’s approval is required
hereunder; or (B) any default has occurred and is continuing under any material
provision of a Project Document or any material Governmental Approval and any
cure period provided thereunder has terminated without such default having been
cured; (vii) Lessee undergoes a change in ownership or control of any type
without the prior written approval of Lessor; (viii) any “Default” (as such term
is defined in the Guaranty) has occurred and is continuing under the Guaranty or
the Guaranty fails to provide Lessor the rights intended to be created thereby,
ceases to be in full force and effect or the validity thereof is disaffirmed by
Lessee or the Guarantor; or (ix) Lessee is in default of any obligation in
excess of $100,000 (after any applicable cure period)(each of (i) through (ix),
a “Default”).

 

(b)If a Default shall have occurred and be continuing under this Lease, Lessor
shall have the right to take any one or more of the following actions with
respect to this Lease: (i) cancel or terminate this Lease, (ii) enter onto the
premises and take possession of or otherwise repossess the Equipment and, at the
option of Lessor, cause the Lessee to promptly assign to Lessor the Project
Documents and Governmental Approvals as if the Equipment were being returned in
connection with the Return Option; (iii) proceed by appropriate court action or
actions at law or in equity to enforce performance by Lessee of the terms and
conditions of this Agreement and/or recover damages for the breach thereof; (iv)
cause all moneys on deposit in the Accounts for this Lease to be paid directly
to the account of Lessor, but only to the extent of the amount actually owed by
Lessee to Lessor hereunder; (v) accelerate all of the amounts due hereunder for
this Lease by requiring Lessee to pay Lessor an amount equal to the sum of (A)
all Rent and any other unpaid amounts accrued to the date of such payment, plus
(B) the Stipulated Loss Value; (vi) exercise its rights set forth in Section
11(b); (vii) take any other action as provided for in the Assignment Agreement;
and/or (viii) exercise any other right or remedy available at law or in equity.

 

(c)Upon Lessee’s payment in full to Lessor of the amounts set forth in Section
19(b)(v), this Lease shall terminate (except as set forth in Section 22) and, at
the request of the Lessee, Lessor shall transfer its ownership and rights in the
Equipment to Lessee or Lessee’s designee on an “as is,” “where is” basis.

 

21.REPORTS. (a) As long as Guarantor is a publicly traded company filing reports
with the SEC, within fifteen (15) days of Guarantor’s filing of any Form 8 K, 10
Q or 10 K, Lessee shall provide Lessor with copies of all such filings, it being
understood that this Section 21(a)  shall be deemed satisfied if such annual
financial statements are timely filed by Guarantor  with the Securities and
Exchanges Commission in compliance with applicable.

 

(b)If, at any time during this Lease, Guarantor ceases to be a publicly traded
company and, as a result, the foregoing information is no longer filed with the
SEC, then, from and after such time, Lessee shall: (i) within sixty (60) days
after the end of each quarterly period during the Lease Term, deliver to Lessor
unaudited quarterly financial statements for the Lessee and the Guarantor as of
the end of such quarterly period, prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”); and (ii) within one hundred
twenty



 

 



--------------------------------------------------------------------------------

 

(120) days after the end of each calendar year during the Lease Term, deliver to
Lessor audited annual financial statements for the Lessee and the Guarantor as
of the end of such calendar year, prepared in accordance with GAAP; provided
that if audited annual financial statements are not prepared for Lessee and the
Guarantor in the ordinary course for any year then unaudited annual financial
statements for Lessee for such year may be provided if they are certified by the
chief financial officer of the Lessee or Guarantor as prepared in accordance
with GAAP, it being understood that this Section 19(a) shall be deemed satisfied
if such annual financial statements are timely filed by Lessee with the
Securities and Exchange Commission in compliance with applicable law.

 

(c)Promptly, but in any event within ten (10) business days after receipt
thereof, a copy of each material notice sent or received in connection with a
Project Document or a Governmental Approval.

 

(d)Promptly upon, but no later than fifteen (15) business days after, Lessor’s
written request from time to time, such data, certificates, reports, statements,
documents and further information regarding the business, assets, liabilities,
financial condition, or results of operations of the Lessee as the Lessor may
reasonably request (which information shall not include technical proprietary
information).

 

22.FURTHER ASSURANCES. Lessee agrees (a) at the written request of Lessor, to
execute and deliver to Lessor any Uniform Commercial Code financing statements,
fixture filings or other instruments Lessor deems necessary for expedient
filing, recording or perfecting the interest and title of Lessor in this
Agreement and the Equipment, (b) that a copy of this Agreement may be filed in
accordance with clause (a), provided the economic terms not necessary for filing
shall have been deleted therefrom, (c) that all costs incurred in connection
with any actions taken in accordance with clause (a), including, without
limitation, costs for filing fees and taxes, shall be paid by Lessee, and (d) to
promptly, at Lessee’s expense, deliver such other reasonable documents and
assurances, and take such further action as Lessor may reasonably request in
writing, in order to effectively carry out the intent and purpose of this
Agreement and each other Lease Document.

 

23.SURVIVAL. Lessee’s covenants, representations, warranties and indemnities
contained in Sections 8, 10, 14, 17, 18, 19 and 26 hereof are made for the
benefit of Lessor and shall survive, remain in full force and effect and be
enforceable after the expiration or termination of this Agreement for any
reason. Each other provision set forth in the Lease Documents that, by its
terms, survives termination of this Agreement shall also survive, remain in full
force and effect and be enforceable after the expiration or termination of this
Agreement for any reason. Further, at the end of the Lease Term, to the extent a
Default shall have occurred and be continuing (or would have occurred and be
continuing but for the end of the Lease Term) pursuant to Section 19(a)(viii),
any amounts on deposit in the Accounts shall be held by Lessor until such
Default has been cured, and such amounts shall be available to Lessor to offset
any amounts owed to Lessor in respect of such Default.

 



 

 



--------------------------------------------------------------------------------

 

24.INSPECTION. During the Lease Term, Lessor may, during normal business hours,
on reasonable prior written notice to Lessee and in accordance with any notice
requirement set forth in any applicable Project Document, inspect the Equipment
and the records with respect to the operations and maintenance thereof, in
Lessee’s custody or to which Lessee has access. Lessee may be present at such
inspection. Any such inspection will not unreasonably disturb or interfere with
the normal operation or maintenance of the Equipment or the conduct by Lessee of
its business and will be in accordance with Lessee’s and site owner’s health,
safety and insurance programs. In no event shall Lessor have any duty or
obligation to make any such inspection and Lessor shall not incur any liability
or obligation by reason of not making any such inspection.

 

25.ACCEPTANCE OF EQUIPMENT: NON CANCELABLE. Lessee’s acceptance of the Equipment
shall be conclusively and irrevocably evidenced by Lessee signing the
Certificate of Acceptance in the form attached hereto and upon acceptance, this
Lease shall be noncancelable for the Initial Term unless otherwise provided in
this Lease.

 

26.ASSIGNMENT. (a) Lessee may not assign any interest in this Agreement or the
other Lease Documents without the prior written consent of Lessor, which consent
shall not be unreasonably withheld. Lessor may assign its interests in this
Agreement and the other Lease Documents, in whole or in part, with notice to but
without the consent of Lessee. If any such

 

Lessor assignment is a partial assignment of this Agreement by Crestmark
Equipment Finance (for purposes of this Section 25, “Crestmark”), (i) so long as
no Default shall have occurred, Crestmark shall maintain its administrative role
under this Agreement with Lessee and shall act as an intermediary between Lessee
and any Crestmark partial assignee, and (ii) unless Lessee receives notice from
Crestmark or Crestmark's assignee to the contrary, Lessee's satisfaction of its
obligations under the Lease Documents to Crestmark shall be deemed to satisfy
such obligations to all Lessors.

 

(b)Without limiting the foregoing, Lessee further acknowledges and agrees that
upon written notice of an assignment from Lessor, Lessee will pay all Rent and
any and all other amounts payable by Lessee under this Lease to such assignee or
mortgagee or as instructed by Lessor provided that Lessee may assert any defense
that it may have pursuant to this Agreement. Lessee agrees to confirm in writing
receipt of notice of assignment as may be reasonably requested by assignee or
mortgagee.

 

(c)Except as otherwise set forth in this Agreement, Lessee shall not assign,
sublet, hypothecate, sell, transfer or part with possession of the Equipment or
any interest in this Agreement, and any attempt to do so shall be null and void
and shall constitute a Default hereunder.

 

27.REPRESENTATIONS, WARRANTIES AND COVENANTS. (a) Lessee represents and warrants
to Lessor that: (i) the execution and delivery by Lessee of this Agreement and
the Certificate of Acceptance are duly authorized on the part of Lessee and
constitute valid obligations binding upon, and enforceable against, Lessee; (ii)
neither the execution and delivery of this Agreement or the Certificate of
Acceptance, nor the due performance thereof by Lessee, including the commitment
to pay (and payment of) Rent, will result in any breach



 

 



--------------------------------------------------------------------------------

 

of, or constitute a default under, or violation of, Lessee’s constitutive
documents, or any material agreement to which Lessee is a party or by which
Lessee is bound; (iii) Lessee is duly formed, validly existing and in good
standing in its state of formation and in any jurisdiction where the Equipment
is located; and (iv) no material approval, consent or withholding of objection
is required from any governmental authority or entity with respect to the
entering into, or performance of this Agreement or the Certificate of Acceptance
by Lessee.

 

(b)Lessee has provided to Lessor true and correct copies of its constitutive
documents, authorizing resolutions for the transactions contemplated hereby, and
a certificate of incumbency, each certified by a duly appointed officer of
Lessee.

 

(c)Without the prior consent of Lessor, Lessee shall not: (i) amend or
supplement any Project Document or Governmental Approval in any manner that
could be reasonably expected to affect materially or adversely Lessor’s interest
in the Lease; or (ii) transfer or terminate any Project Document.

 

(d)Without the prior consent of Lessor, Lessee shall not (i) permit the offtaker
under the Power Purchase Agreement to net or setoff any mutual debts or payment
obligations between Lessee and offtaker owing under the Power Purchase
Agreement, to the extent Lessee’s consent is required for such netting or setoff
or (ii) consent to the offtaker.

 

under the Power Purchase Agreement assigning its obligations under the Power
Purchase Agreement, to the extent Lessee’s consent is required for such
assignment.

 

28.NOTICES. Any notice required or given hereunder shall be deemed properly
given when provided in writing (a) three (3) business days after mailed first
class, overnight, or certified mail, return receipt requested, postage prepaid,
addressed to the designated recipient at its address set forth below or such
other address as such Party may advise by notice given in accordance with this
provision or (b) upon receipt by the Party to whom addressed in writing by
personal delivery, commercial courier service, fax or other means which provides
a permanent record of the delivery of such notice. Notices shall be delivered to
the Parties at the following addresses:

 

If to Lessee:

 

Central CA Fuel Cell 2, LLC c/o FuelCell Energy, Inc.
3 Great Pasture Road Danbury, CT 06810

Attn: Chief Financial Officer

Telephone: 203-825-6049

Facsimile: 203-825-6069



 

 



--------------------------------------------------------------------------------

 

With a copy to:

 

FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, CT 06810

Attn: General Counsel

Telephone: 203-825-6070

Facsimile: 203-825-6069

 

If to Lessor:

 

Crestmark Equipment Finance
5480 Corporate Drive

Suite 350

Troy, MI 48098

Attn: Corporate Counsel
Telephone: (248) 641-5100

Facsimile: (248) 593-3901

 

 

29.DOCUMENTATION. Except for the payment of Rent, for which invoices are
provided as an accommodation to Lessee and not as a condition precedent to
payment, Lessor

 

shall use commercially reasonable efforts to provide Lessee with reasonable
documentation, including, statements, tax bills and/or invoices, evidencing
payment obligations or reimbursement due to Lessor pursuant to the terms of this
Agreement.

 

30.ANTI-MONEY LAUNDERING; INTERNATIONAL TRADE LAW COMPLIANCE. Lessee represents
and warrants to Lessor, as of the date of this Agreement, the date of each
advance of proceeds pursuant to this Agreement, the date of any renewal,
extension or modification of this Agreement, and at all times until this
Agreement and the Lease has been terminated and all amounts thereunder have been
indefeasibly paid in full, that: (a) no Covered Entity (i) is a Sanctioned
Person; (ii) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person; or (iii) does business in or with, or
derives any of its operating income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any law, regulation,
order or directive enforced by any Compliance Authority; (b) the proceeds of
this Lease will not be used to fund any operations in, finance any investments
or activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (c) the funds used to repay this Lease are not derived
from any unlawful activity; and (d) each Covered Entity is in compliance with,
and no Covered Entity engages in any dealings or transactions prohibited by, any
laws of the United States, including but not limited to any Anti-Terrorism Laws.
Lessee covenants and agrees that it shall immediately notify Lessor in writing
upon the occurrence of a Reportable Compliance Event.

 



 

 



--------------------------------------------------------------------------------

 

As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e)

U.S.Internal Revenue Service, (f) U.S. Justice Department, and (g) U.S.
Securities and Exchange Commission; “Covered Entity” means Lessee, its
affiliates and subsidiaries, all guarantors, pledgors of collateral, all owners
of the foregoing, and all brokers or other agents of Lessee acting in any
capacity in connection with this Agreement or this Lease; “Reportable Compliance
Event” means that any Covered Entity becomes a Sanctioned Person, or is
indicted, arraigned, investigated or custodially detained, or receives an
inquiry from regulatory or law enforcement officials, in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
self-discovers facts or circumstances implicating any aspect of its operations
with the actual or possible violation of any Anti-Terrorism Law; “Sanctioned
Country” means a country subject to a sanctions program maintained by any
Compliance Authority; and “Sanctioned Person” means any individual person,
group, regime, entity or thing listed or otherwise recognized as a specially
designated, prohibited, sanctioned or debarred person or entity, or subject to
any limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any order or directive of any
Compliance Authority or otherwise subject to, or specially designated under, any
sanctions program maintained by any Compliance Authority.

 

31.USA PATRIOT ACT NOTICE. To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify and record information that identifies each lessee that opens
an account. What this means: when Lessee opens an account, Lessor will ask for
the business name, business address, taxpayer identifying number and other
information that will allow Lessor to identify Lessee, such as organizational
documents. For some businesses and organizations, Lessor may also need to ask
for identifying information and documentation relating to certain individuals
associated with the business or organization.

 

32.GOVERNING LAW. This Agreement is entered into, under and shall be construed
in accordance with, and governed by, the laws of the State of New York, without
giving effect to conflict of laws principles other than Section 5-1401 and
5-1402 of the New York General Obligations law. Each Party consents to the
non-exclusive jurisdiction of the courts of the State of New York, in and for
the County of New York, or of the United States of America for the Southern
District of New York over any action or proceeding brought in connection with
this Agreement. Nothing herein shall affect the right to serve process in any
other manner permitted by law or the right of Lessor to bring legal action or
proceedings in any other competent jurisdiction. LESSEE AND LESSOR EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH LESSOR
AND/OR LESSEE MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS
AGREEMENT.

 



 

 



--------------------------------------------------------------------------------

 

33.FINANCE LEASE STATUS. Lessee agrees that if Article 2A-Leases of the Uniform
Commercial Code of the State of New York (the “Uniform Commercial Code” or
“UCC”) applies to this Agreement this Agreement shall be considered a “Finance
Lease” as that term is defined in Article 2A. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LESSEE WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A
LESSEE BY SECTIONS 508-522 OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE.

 

34.BUSINESS DAY. For all purposes hereof, the term “business day” means any day
which is not a Saturday, Sunday or other day on which banks are required to
close for business in the State of New York.

 

35.MISCELLANEOUS. The captions of this Agreement are for convenience only and
shall not be read to define or limit the intent of the provision that follows
such captions. This Agreement and the other Lease Documents contain the entire
agreement and understanding between Lessor and Lessee relating to the subject
matter hereof. Any variation or modification hereof and any waiver of any of the
provisions or conditions hereof shall not be valid unless in writing signed by
an authorized representative of the Parties hereto. Any provision of this
Agreement that is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Lessor’s failure
at any time to require strict performance by Lessee or any of the provisions
hereof shall not waive or diminish Lessor’s right thereafter to demand strict
compliance therewith or with any other provision.



 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

LESSEE:

CENTRAL CA FUEL CELL 2, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

By: FuelCell Energy, Inc.

Its: Sole Member

 

By:  /s/ Michael S. Bishop_______

Name: Michael S. Bishop

Title: Executive Vice President, Chief

Financial Officer and Treasurer

 

 

LESSOR:

CRESTMARK EQUIPMENT FINANCE

 

 

By: /s/ Thomas R. Rutherford_______

Name: Thomas R. Rutherford

Title:  President

 



 

 



--------------------------------------------------------------------------------

 

EXHIBIT A
RENTAL SCHEDULE

 

This Rental Schedule dated and effective as February 11, 2020 is incorporated
into and deemed part of the Equipment Lease Agreement dated as of February 11,
2020 (the “Agreement”) by and between Crestmark Equipment Finance (“Lessor”) and
Central CA Fuel Cell 2, LLC (“Lessee”). This Rental Schedule shall be
accompanied by a Certificate of Acceptance in the form attached as Attachment
#1.

 

All terms used within this document that are defined in the Agreement shall have
the same meaning herein.

 

 

1.

Description of Equipment and Site location:  As set forth on Attachment #4.

 

Lease Terms:

 

Initial Term:120 months


Rental Commencement Date: February 11, 2020

Rent:  As set forth on Attachment #2 attached hereto and incorporated herein

 

Minimum Monthly Reserve Fund: $429,178.50

 

The Initial Term of this Lease shall commence upon the Acceptance Date as
indicated on the Certificate of Acceptance (“Lease Commencement Date”) and,
unless earlier terminated pursuant to the terms of the Agreement, shall continue
until expiration of the number of months specified above after the Rental
Commencement Date specified above. Rent shall begin accruing on the Rental
Commencement Date and shall be due and payable, along with applicable taxes, in
advance each month during the Initial Term on the dates and in the amounts
specified for such date on Attachment #2.

 

Lessee shall pay Rent throughout the Initial Term on each Rent payment date
listed on Attachment #2 in the amount specified under the column heading “Cash
Rent Payment” for such Rent payment date. The Lessor and the Lessee agree that
each “Cash Rent Payment” shown on Attachment #2 is intended to constitute a
specific allocation of fixed rent within the meaning of Treasury Regulation
§1.467-1(c)(2)(ii)(A) to the applicable Rental Period and is the rent that the
Lessor and Lessee will report for use of the Equipment for income tax purposes.

 

 

2.

Stipulated Loss Values are as set out on Attachment #3 attached hereto and
incorporated herein.

 

 



 

 



--------------------------------------------------------------------------------

 

Attachment #1 TO EXHIBIT A

 

CERTIFICATE OF ACCEPTANCE

to

Rental Schedule

Dated February 11, 2020

 

In compliance with the terms, conditions and provisions of the Agreement dated
February 11, 2020 (the "Lease") between the undersigned ("Lessee") and Crestmark
Equipment Finance ("Lessor"), Lessee hereby:

 

 

(a)

certifies and warrants that all Equipment described in the above-referenced
Rental Schedule (the "Equipment") is delivered, inspected and fully installed,
and operational as of the Acceptance Date as indicated below;

 

 

 

(b)

accepts all the Equipment for all purposes under the Lease and all attendant
documents as of the date above (the "Acceptance Date"); and

 

 

 

(c)

restates and reaffirms, as of the Acceptance Date, each of the representations,
warranties and covenants heretofore given to Lessor in the Lease.

 

 

Lessor is hereby authorized to insert serial numbers on the above-referenced
Rental Schedule.

 

 

LESSEE:

CENTRAL CA FUEL CELL 2, LLC

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

By: FuelCell Energy, Inc.

Its: Sole Member

 

 

By: /s/ Michael S. Bishop______________

Name: Michael S. Bishop

Title:    Executive Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------

 

Attachment #2

TO EXHIBIT A

 

Rental Value

Rental Schedule

 

Rent shall be due and payable in accordance with the following schedule. Rent is
stated exclusive of all applicable sales and/or use taxes. Lessee is responsible
for all sales and/or use taxes on the Rent.  Day 1 of Month 1 shall be the
Effective Date.  Each Day 1 thereafter shall be each subsequent monthly
anniversary date.

 

Payment Date

 

Rent Amount ($)

 

Down Payment

         2,875,980

Day 1 of Month 1

               71,530

Day 1 of Month 2

               71,530

Day 1 of Month 3

               71,530

Day 1 of Month 4

               71,530

Day 1 of Month 5

               71,530

Day 1 of Month 6

               71,530

Day 1 of Month 7

               71,530

Day 1 of Month 8

               71,530

Day 1 of Month 9

               71,530

Day 1 of Month 10

               71,530

Day 1 of Month 11

               71,530

Day 1 of Month 12

               71,530

Day 1 of Month 13

               71,530

Day 1 of Month 14

               71,530

Day 1 of Month 15

               71,530

Day 1 of Month 16

               71,530

Day 1 of Month 17

               71,530

Day 1 of Month 18

               71,530

Day 1 of Month 19

               71,530

Day 1 of Month 20

               71,530

Day 1 of Month 21

               71,530

Day 1 of Month 22

               71,530

Day 1 of Month 23

               71,530

Day 1 of Month 24

               71,530

Day 1 of Month 25

               71,530

Day 1 of Month 26

               71,530

Day 1 of Month 27

               71,530

Day 1 of Month 28

               71,530

Day 1 of Month 29

               71,530

Day 1 of Month 30

               71,530

Day 1 of Month 31

               71,530

 

 

--------------------------------------------------------------------------------

 

Day 1 of Month 32

               71,530

Day 1 of Month 33

               71,530

Day 1 of Month 34

               71,530

Day 1 of Month 35

               71,530

Day 1 of Month 36

               71,530

Day 1 of Month 37

               71,530

Day 1 of Month 38

               71,530

Day 1 of Month 39

               71,530

Day 1 of Month 40

               71,530

Day 1 of Month 41

               71,530

Day 1 of Month 42

               71,530

Day 1 of Month 43

               71,530

Day 1 of Month 44

               71,530

Day 1 of Month 45

               71,530

Day 1 of Month 46

               71,530

Day 1 of Month 47

               71,530

Day 1 of Month 48

               71,530

Day 1 of Month 49

               71,530

Day 1 of Month 50

               71,530

Day 1 of Month 51

               71,530

Day 1 of Month 52

               71,530

Day 1 of Month 53

               71,530

Day 1 of Month 54

               71,530

Day 1 of Month 55

               71,530

Day 1 of Month 56

               71,530

Day 1 of Month 57

               71,530

Day 1 of Month 58

               71,530

Day 1 of Month 59

               71,530

Day 1 of Month 60

               71,530

Day 1 of Month 61

               71,530

Day 1 of Month 62

               71,530

Day 1 of Month 63

               71,530

Day 1 of Month 64

               71,530

Day 1 of Month 65

               71,530

Day 1 of Month 66

               71,530

Day 1 of Month 67

               71,530

Day 1 of Month 68

               71,530

Day 1 of Month 69

               71,530

Day 1 of Month 70

               71,530

Day 1 of Month 71

               71,530

Day 1 of Month 72

               71,530

Day 1 of Month 73

               71,530

Day 1 of Month 74

               71,530

Day 1 of Month 75

               71,530

Day 1 of Month 76

               71,530

Day 1 of Month 77

               71,530

 

 

--------------------------------------------------------------------------------

 

Day 1 of Month 78

               71,530

Day 1 of Month 79

               71,530

Day 1 of Month 80

               71,530

Day 1 of Month 81

               71,530

Day 1 of Month 82

               71,530

Day 1 of Month 83

               71,530

Day 1 of Month 84

               71,530

Day 1 of Month 85

               71,530

Day 1 of Month 86

               71,530

Day 1 of Month 87

               71,530

Day 1 of Month 88

               71,530

Day 1 of Month 89

               71,530

Day 1 of Month 90

               71,530

Day 1 of Month 91

               71,530

Day 1 of Month 92

               71,530

Day 1 of Month 93

               71,530

Day 1 of Month 94

               71,530

Day 1 of Month 95

               71,530

Day 1 of Month 96

               71,530

Day 1 of Month 97

               71,530

Day 1 of Month 98

               71,530

Day 1 of Month 99

               71,530

Day 1 of Month 100

               71,530

Day 1 of Month 101

               71,530

Day 1 of Month 102

               71,530

Day 1 of Month 103

               71,530

Day 1 of Month 104

               71,530

Day 1 of Month 105

               71,530

Day 1 of Month 106

               71,530

Day 1 of Month 107

               71,530

Day 1 of Month 108

               71,530

Day 1 of Month 109

               71,530

Day 1 of Month 110

               71,530

Day 1 of Month 111

               71,530

Day 1 of Month 112

               71,530

Day 1 of Month 113

               71,530

Day 1 of Month 114

               71,530

Day 1 of Month 115

               71,530

Day 1 of Month 116

               71,530

Day 1 of Month 117

               71,530

Day 1 of Month 118

               71,530

Day 1 of Month 119

               71,530

Day 1 of Month 120

               71,530

 

 

 

--------------------------------------------------------------------------------

 

Attachment #3 TO EXHIBIT A

 

Stipulated Loss of Value Schedule Rental Schedule

 

 

 

 

Period

Stip Loss

Total Amount

Ending

%

Due after Monthly Payment

 

 

 

Month 1

110.00%

$                          15,817,890.00

Month 2

109.41%

$                          15,733,302.35

Month 3

108.82%

$                          15,648,714.71

Month 4

108.24%

$                          15,564,127.06

Month 5

107.65%

$                          15,479,539.41

Month 6

107.06%

$                          15,394,951.76

Month 7

106.47%

$                          15,310,364.12

Month 8

105.88%

$                          15,225,776.47

Month 9

105.29%

$                          15,141,188.82

Month 10

104.71%

$                          15,056,601.18

Month 11

104.12%

$                          14,972,013.53

Month 12

103.53%

$                          14,887,425.88

Month 13

102.94%

$                          14,802,838.24

Month 14

102.35%

$                          14,718,250.59

Month 15

101.76%

$                          14,633,662.94

Month 16

101.18%

$                          14,549,075.29

Month 17

100.59%

$                          14,464,487.65

Month 18

100.00%

$                          14,379,900.00

Month 19

99.41%

$                          14,295,312.35

Month 20

98.82%

$                          14,210,724.71

Month 21

98.24%

$                          14,126,137.06

Month 22

97.65%

$                          14,041,549.41

Month 23

97.06%

$                          13,956,961.76

Month 24

96.47%

$                          13,872,374.12

Month 25

95.88%

$                          13,787,786.47

Month 26

95.29%

$                          13,703,198.82

Month 27

94.71%

$                          13,618,611.18

Month 28

94.12%

$                          13,534,023.53

Month 29

93.53%

$                          13,449,435.88

Month 30

92.94%

$                          13,364,848.24

Month 31

92.35%

$                          13,280,260.59

Month 32

91.76%

$                          13,195,672.94

Month 33

91.18%

$                          13,111,085.29

Month 34

90.59%

$                          13,026,497.65



 

 



 

--------------------------------------------------------------------------------

 

Month 35

90.00%

$                          12,941,910.00

Month 36

89.41%

$                          12,857,322.35

Month 37

88.82%

$                          12,772,734.71

Month 38

88.24%

$                          12,688,147.06

Month 39

87.65%

$                          12,603,559.41

Month 40

87.06%

$                          12,518,971.76

Month 41

86.47%

$                          12,434,384.12

Month 42

85.88%

$                          12,349,796.47

Month 43

85.29%

$                          12,265,208.82

Month 44

84.71%

$                          12,180,621.18

Month 45

84.12%

$                          12,096,033.53

Month 46

83.53%

$                          12,011,445.88

Month 47

82.94%

$                          11,926,858.24

Month 48

82.35%

$                          11,842,270.59

Month 49

81.76%

$                          11,757,682.94

Month 50

81.18%

$                          11,673,095.29

Month 51

80.59%

$                          11,588,507.65

Month 52

80.00%

$                          11,503,920.00

Month 53

79.41%

$                          11,419,332.35

Month 54

78.82%

$                          11,334,744.71

Month 55

78.24%

$                          11,250,157.06

Month 56

77.65%

$                          11,165,569.41

Month 57

77.06%

$                          11,080,981.76

Month 58

76.47%

$                          10,996,394.12

Month 59

75.88%

$                          10,911,806.47

Month 60

75.29%

$                          10,827,218.82

Month 61

74.71%

$                          10,742,631.18

Month 62

74.12%

$                          10,658,043.53

Month 63

73.53%

$                          10,573,455.88

Month 64

72.94%

$                          10,488,868.24

Month 65

72.35%

$                          10,404,280.59

Month 66

71.76%

$                          10,319,692.94

Month 67

71.18%

$                          10,235,105.29

Month 68

70.59%

$                          10,150,517.65

Month 69

70.00%

$                          10,065,930.00

Month 70

69.41%

$                            9,981,342.35

Month 71

68.82%

$                            9,896,754.71

Month 72

68.24%

$                            9,812,167.06

Month 73

67.65%

$                            9,727,579.41

Month 74

67.06%

$                            9,642,991.76

Month 75

66.47%

$                            9,558,404.12

Month 76

65.88%

$                            9,473,816.47

Month 77

65.29%

$                            9,389,228.82

Month 78

64.71%

$                            9,304,641.18



 

 



 

--------------------------------------------------------------------------------

 

Month 79

64.12%

$                            9,220,053.53

Month 80

63.53%

$                            9,135,465.88

Month 81

62.94%

$                            9,050,878.24

Month 82

62.35%

$                            8,966,290.59

Month 83

61.76%

$                            8,881,702.94

Month 84

61.18%

$                            8,797,115.29

Month 85

60.59%

$                            8,712,527.65

Month 86

60.00%

$                            8,627,940.00

Month 87

59.41%

$                            8,543,352.35

Month 88

58.82%

$                            8,458,764.71

Month 89

58.24%

$                            8,374,177.06

Month 90

57.65%

$                            8,289,589.41

Month 91

57.06%

$                            8,205,001.76

Month 92

56.47%

$                            8,120,414.12

Month 93

55.88%

$                            8,035,826.47

Month 94

55.29%

$                            7,951,238.82

Month 95

54.71%

$                            7,866,651.18

Month 96

54.12%

$                            7,782,063.53

Month 97

53.53%

$                            7,697,475.88

Month 98

52.94%

$                            7,612,888.24

Month 99

52.35%

$                            7,528,300.59

Month 100

51.76%

$                            7,443,712.94

Month 101

51.18%

$                            7,359,125.29

Month 102

50.59%

$                            7,274,537.65

Month 103

50.00%

$                            7,189,950.00

Month 104

49.41%

$                            7,105,362.35

Month 105

48.82%

$                            7,020,774.71

Month 106

48.24%

$                            6,936,187.06

Month 107

47.65%

$                            6,851,599.41

Month 108

47.06%

$                            6,767,011.76

Month 109

46.47%

$                            6,682,424.12

Month 110

45.88%

$                            6,597,836.47

Month 111

45.29%

$                            6,513,248.82

Month 112

44.71%

$                            6,428,661.18

Month 113

44.12%

$                            6,344,073.53

Month 114

43.53%

$                            6,259,485.88

Month 115

42.94%

$                            6,174,898.24

Month 116

42.35%

$                            6,090,310.59

Month 117

41.76%

$                            6,005,722.94

Month 118

41.18%

$                            5,921,135.29

Month 119

40.59%

$                            5,836,547.65

Month 120

40.00%

$                            5,751,960.00

 

 

 



 

 



 

--------------------------------------------------------------------------------

 

 

Attachment #4
TO EXHIBIT A

 

Description of Equipment

Equipment includes all equipment and components of the FCE SureSource 3000 fuel
cell system, including but not limited to items detailed below.

 

Equipment

Model Number

Serial Number

Warranty Info

SureSource 3000 Module

C1420

C1420-134

C1420-135

Long Term Service Agreement (LTSA)  

SureSource 3000 MBOP

SureSource 3000

MM27

12 mos.

SureSource 3000 EBOP

Rockwell  - Power Conditioning Unit (PCU),

Allen -Bradley Power Flex

1.764MVA

Leader  46249256

     Follower  43204413

18 mos.  from ship or          12 from start

Chiller for EBOP PCU

Pfannenberg

Model EB 350 SP

460/3/60

Part No. 42533505321

S15530808168

S15530808172

 

12 mos.

SureSource 3000 Exhaust Heat Recovery - Water Loop Heater

Cain Heat Recovery Unit

HRU-360F26SSS DFC3000

S/N 8678

18 mos.

from ship or 12 from start

SureSource 3000 Transformer

Rockwell / Hammond

AA00706273

         AA00706274

12 mos.

1800kVA Transformer 370V/370V/12.0kV

BOP Transformer

Cooper / Eaton – XFMR, 300KVA, 12kV-480Y, FR3

 

CP1850008662

 

18 mos.  from ship or

12 from start

SureSource 3000 Switchgear F60/CCB

Powergrid Solutions – 15KV, 1200A, NEMA 3R, SMCG

SO5644901-001

18 mos.  from ship or        

12 from start

Neutral Grounding Reactor

Gilbert Electrical Systems 13.8kV, 62 ohms, 150A/10 sec

 

79710-79743-0818

 

18 mos.  from ship or

12 from start

 

 

 

 